         Case 1:20-cr-00234-LAP Document 66 Filed 03/29/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,                 20 Cr. 234 (LAP)

-against-
                                                        ORDER
COUNT COOKS,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    For the reasons set out on the record on March 29,

Defendant Cooks’ request for bail (dkt. no. 44) is denied.

    SO ORDERED.

Dated:      New York, New York
            March 29, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
